DETAILED ACTION
	This is the first office action on the merits for application 16/499,379, filed 9/30/2019, which is a national stage entry of PCT/JP2018/012813, filed 3/28/2018, which claims priority to Japanese application JP2017-072328, filed 3/31/2017.
	Claims 1-22 are pending in the application. Claims 1-12 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-12 in the reply filed on 6/18/2021 is acknowledged.

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to inform the Applicant of the following references, even though they are not currently applied in a grounds of rejection.
	Erben, et al. (U.S. Patent Application Publication 2017/0194517 A1)
	Grenon (U.S. Patent 4,251,327)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 12 recites “further comprising, after the step of forming the p-side underlying conductive layer, a step of forming a second insulating layer on the p-type semiconductor portion.” This limitation is indefinite, because the limitation “second insulating layer” appears to require the presence of an un-recited first insulating layer. Therefore, it is unclear whether Claim 12 requires one or two insulating layers. The Examiner recommends amending Claim 12 to recite “further comprising, after the step of forming the p-side underlying conductive layer, a step of forming an insulating layer on the p-type semiconductor portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1). 
In reference to Claim 1, Vais teaches a method of manufacturing a photoelectric conversion element, shown in Figs. 7 and 13 and described in paragraphs [0112]-[0126]. The solar cell made by the process shown in Figs. 7 and 13 is shown in Fig. 5.
The method of Vais comprises a step of preparing a semiconductor substrate including an n-type semiconductor portion and a p- type semiconductor portion, which forms a diode together with the n-type semiconductor portion. This process is shown in Fig. 7 as steps 705-710 (paragraphs [0113]-[0114]).

The method of Vais comprises a step of forming p-side underlying conductive layer on at least a part of the p-type semiconductor portion. This step corresponds to the formation of heavily doped p-type regions 525, formed in Fig. 7, step 730 (paragraph [0114]). 
The method of Vais comprises a step of immersing the n-side underlying conductive layer and the p-side underlying conductive layer in a plating solution. This step is shown in Fig. 13 as a step in which n-side of the device is immersed in plating electrolyte 325 and the p-side of the of the device is immersed in plating electrolyte 325 in different part of the chamber, separated by impermeable barrier 1210 (paragraphs [0124] and [0126]).
The method of Vais comprises a step of forming plating layers on at least a part of the n-side underlying conductive layer (step 740, paragraph [0117]) and at least a part of the p-side underlying conductive layer (step 735, paragraphs [0115]-[0117]) by feeding electricity to the n-side underlying conductive layer (Fig. 13, paragraph [0118]). It is the Examiner’s position that, because the n-side of the device shown in Fig. 13 is part of a circuit with voltage source 360, electricity is being fed to all portions of the circuit, including the underlying conductive layer.
It is the Examiner’s position that, because Vais teaches that the n-type and p-type layers are electrically isolated from each other during immersion in the electrolyte, because they are separated by a barrier layer (Fig. 13, paragraph [0025]), Vais teaches that the electroplating is performed under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone (i.e. not by the electrolyte).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 2, Figs. 5 and 13 of Vais teach that the photoelectric conversion element has a first principal surface (i.e. the top of the device) and a second principal surface opposed to the first 
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claims 1, 3, and 11, an alternate embodiment of Vais is applied.
In reference to Claims 1 and 3, Vais teaches a method of manufacturing a photoelectric conversion element, shown in Figs. 10-11 and described in paragraphs [0127]-[0132]. The solar cell made by the process shown in Figs. 10-11 is shown in Fig. 8.
The method of Vais comprises a step of preparing a semiconductor substrate including an n-type semiconductor portion 830 and a p-type semiconductor portion 840, which forms a diode together with the n-type semiconductor portion. This process is shown in Fig. 11 as steps 1105-1110 (paragraph [0129]).
The method of Vais comprises a step of forming an n-side underlying conductive layer 835 on at least a part of the n-type semiconductor portion. This process is described in paragraph [0129] as a step in which N-type laser doping is performed in the substrate at method step 1130. This is an “underlying” layer, because it underlies at least a portion of the device. 
The method of Vais comprises a step of forming p-side underlying conductive layer 825 on at least a part of the p-type semiconductor portion. This process is described in paragraph [0129] as a step in which P-type laser doping is performed in the substrate at method step 1135. This is an “underlying” layer, because it underlies at least a portion of the device.

The method of Vais comprises a step of forming plating layers on at least a part of the n-side underlying conductive layer (step 1150, paragraph [0131]) and at least a part of the p-side underlying conductive layer (step 1140, paragraph [0130]) by feeding electricity to the n-side underlying conductive layer (Fig. 10, paragraphs [0130]-[0131]). It is the Examiner’s position that, because the n-side of the device shown in Fig. 10 is part of a circuit with voltage source 360, electricity is being fed to all portions of the circuit, including the underlying conductive layer.
Vais teaches that, during plating of the p-type contacts, the n-type contact areas oxidize, preventing shunting between the p-type regions and the n-type regions through the electrolyte (paragraph [0130]). It is the Examiner’s position that this disclosure teaches the limitations of Claim 1, wherein the electroplating is performed under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone (i.e. not by the electrolyte), at least during a portion of the electroplating process.  
It is noted that “on” does not require direct physical contact between the two layers.
This disclosure further teaches the limitations of Claim 3, wherein the n-type semiconductor portion and the p-type semiconductor portion are formed on the same principal-surface side of the semiconductor substrate (i.e. the rear side).  
In reference to Claim 11, Vais teaches that, after the step of forming the n-side underlying conductive layer (which occurs in step 1130 in Fig. 11), a step of forming a first insulating layer on the n-type semiconductor portion is performed. This step corresponds to the formation of a front silicon nitride layer on the substrate (which is part of the n-type portion) in step 1145 (paragraph [0131]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2017/0077320 A1) in view of Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1).
In reference to Claim 1, Sun teaches a method of manufacturing a photoelectric conversion element (Fig. 2, paragraphs [0048]-[0059]).
The method of Sun comprises a step of preparing a semiconductor substrate including an n-type semiconductor portion (corresponding to the majority of the substrate 202 and portion 208) and a p- type semiconductor portion (corresponding to the emitter portion 210), which forms a diode together with the n-type semiconductor portion (Figs. 2A-C, paragraphs [0048]-[0050]). 
The method of Sun comprises a step of forming an n-side underlying conductive layer 212 on at least a part of the n-type semiconductor portion 202/208 (Fig. 2D, paragraphs [0051]-[0052]).
 The method of Sun comprises a step of forming a p-side underlying conductive layer 214 on at least a part of the p-type semiconductor portion 210 (Fig. 2D, paragraphs [0051]-[0052])

The method of Sun comprises a step of forming plating layers 228 on at least a part of the n-side underlying conductive layer 212 and plating layers 230 and at least a part of the p-side underlying conductive layer 214 (Fig. 2H, paragraph [0056]).
Sun does not teach that the plating layers are formed “by feeding electricity to the n-side underlying conductive layer, under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone.” Sun is silent regarding the details under which the electroplating occurs.
To solve the same problem of electroplating copper front and rear contacts onto a bifacial solar cell, Vais teaches an electroplating apparatus (Fig. 13, paragraphs [0112]-[0126]) in which a solar cell to be electroplated is immersed in an electrolyte solution containing copper ions (paragraph [0039], as in Sun) and electrical current is run through the device and electrolyte to cause electroplating (Fig. 13, paragraph [0118]). 
Vais further teaches that, the device of Fig. 13 his invention provides the benefit of being able to replace the electrolyte, and that the use of edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]). Vais further teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention (paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the apparatus of Fig. 13 of Vais to electroplate the electrodes 228 and 230 of Sun, because Vais teaches that the device of Fig. 13 his invention provides the benefit of being able to replace the electrolyte, and that the use of edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]).
Using the apparatus of Fig. 13 of Vais to electroplate the electrodes 228 and 230 of Sun teaches the limitations of Claim 1, wherein the plating layers are formed by feeding electricity to the n-side underlying conductive layer. It is the Examiner’s position that, because the n-side of the device all portions of the circuit, including the underlying conductive layer.
Using the apparatus of Fig. 13 of Vais to electroplate the electrodes 228 and 230 of Sun teaches the limitations of Claim 1, wherein the plating occurs under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone, because Vais teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention.
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 2, Fig. 2 of Sun teaches that photoelectric conversion element has a first principal surface (i.e. the top of the device) and a second principal surface opposed to the first principal surface (i.e. the bottom of the device), wherein the n-type semiconductor portion is formed on the first-principal-surface side of the semiconductor substrate (i.e. the top of the device), wherein the p-type semiconductor portion is formed on the second-principal-surface side of the semiconductor substrate (i.e. the bottom of the device), wherein, in the step of forming the n-side underlying conductive layer, the n-side underlying conductive layer is formed on the first-principal-surface side of the n-type semiconductor portion (i.e. the top of the device), wherein, in the step of forming the p-side underlying conductive layer, the p-side underlying conductive layer is formed on the second-principal-surface side of the p-type 2Application No. 16/499,379semiconductor portion (i.e. the bottom of the device), and wherein, in the step of forming the plating layers, the plating layers are formed on the first- principal-surface side of the n-side underlying conductive layer and the second-principal-surface side of the p-side underlying conductive layer (Fig. 2H).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 4, Sun teaches the n-side underlying conductive layer 212 is formed using a transparent electrode layer (i.e. a transparent conductive oxide, TCO, paragraphs [0051]-[0052]).
In reference to Claim 5, Sun teaches the 9-side underlying conductive layer 214 is formed using a transparent electrode layer (i.e. a transparent conductive oxide, TCO, paragraphs [0051]-[0052]).
In reference to Claim 8, Sun does not teach that the method of his invention necessarily includes depositing an intrinsic layer between n-type layer 202 and p-type layer 210.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed passivation layers 204 and 206 to be intrinsic silicon, because this is taught to be one of several materials suitable for use as the passivation layers of his invention.
Forming layers 204 and 206 to be intrinsic silicon teaches the limitations of Claim 8, wherein, in the step of preparing the semiconductor substrate, the semiconductor substrate having an intrinsic semiconductor portion 206 between the n-type semiconductor portion 202 and the p- type semiconductor portion 210 is prepared, and wherein the p-type semiconductor portion, the intrinsic semiconductor portion, and the n- type semiconductor portion form a PIN junction diode.  
In reference to Claim 9, an alternate interpretation of the teachings of Sun is applied. It is noted that, in the rejection of Claim 1 above, the “n-side underlying conductive layer” is interpreted to correspond to TCO layer 212 (Fig. 2D, paragraphs [0051]-[0052]).
However, it is noted that another “n-side underlying conductive layer” is also applied on the device. This “n-side underlying conductive layer” corresponds to layer 216 (Fig. 2E, paragraph [0053]).
Therefore, layer 216 can correspond to the “n-side underlying conductive layer” of Claims 1 and 9.
Given this interpretation, Sun teaches that, before the step of forming the n-side underlying conductive layer 216 (which occurs in step 2E, paragraph [0053]), a step of forming a first transparent electrode layer 212 on the n-type semiconductor portion is performed (Fig. 2D, paragraphs [0051]-[0052]).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 10, an alternate interpretation of the teachings of Sun is applied. It is noted that, in the rejection of Claim 1 above, the “9-side underlying conductive layer” is interpreted to correspond to TCO layer 214 (Fig. 2D, paragraphs [0051]-[0052]).

Therefore, layer 218 can correspond to the “p-side underlying conductive layer” of Claims 1 and 10.
Given this interpretation, Sun teaches that, before the step of forming the p-side underlying conductive layer 218 (which occurs in step 2E, paragraph [0053]), a step of forming a first transparent electrode layer 214 on the p-type semiconductor portion is performed (Fig. 2D, paragraphs [0051]-[0052]).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 11, Sun teaches that the method of his invention further comprises, after the step of forming the n-side underlying conductive layer 212, a step of forming a first insulating layer 220 on the n-type semiconductor portion (Fig. 2G, paragraph [0055]).
It is noted that “on” does not require direct physical contact between the two layers.
 In reference to Claim 12, Sun teaches that the method of his invention further comprises, after the step of forming the p-side underlying conductive layer 214, a step of forming a second insulating layer 222 on the p-type semiconductor portion (Fig. 2G, paragraph [0055]).
It is noted that “on” does not require direct physical contact between the two layers.

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1), as applied to Claim 1 above, and further in view of Goto, et al. (U.S. Patent Application Publication 2013/0180585 A1).
In reference to Claims 6-7, Vais as applied to Claims 1, 3, and 11 above (which is the embodiment that is modified in this rejection) does not teach that the p-type and n-type underlying conductive layers (which correspond to the p-type and n-type heavily doped regions in the n-type substrate, as described in the rejection of Claim 1 above) have the relative thicknesses recited in Claim 6. Vais is silent regarding the relative thicknesses of the p-type and n-type underlying conductive layers.
To solve the same problem of providing an interdigitated rear contact solar cell with an n-type substrate, wherein the rear contact electrodes are electroplated, Goto teaches a rear contact solar cell (Figs. 1-2, the method of forming which is shown in Figs. 4-13) in which the p-type rear underlying contact 
Goto further teaches that, when the p-type electrodes and n-type electrodes are electroplated on these underlying contact regions, these electrodes have the same mass, which results in the n-type plated electrodes having a greater thickness (in the vertical direction) than the p-type electrodes (Fig. 13, paragraph [0079]).
Goto further teaches that the electrode structure of his invention results in a device having improved power generation efficiency (paragraph [0012]), and improved resistance of the n-type electrode (paragraph [0079]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the rear contacts of the device of Vais in the manner of the rear electrodes of Goto, because Goto teaches that the electrode structure of his invention results in a device having improved power generation efficiency (paragraph [0012]), and improved resistance of the n-type electrode (paragraph [0079]).
Structuring the rear contacts of the device of Vais in the manner of the rear electrodes of Goto teaches the limitations of Claim 6, wherein, in the step of forming the p-side underlying conductive layer, the p-side underlying conductive layer is formed thicker than the n-side underlying conductive layer (i.e. thicker in the horizontal direction), or wherein, in the step of forming the n-side underlying conductive layer, the n-side underlying conductive layer is formed thinner than the p-side underlying conductive layer (i.e. thinner in the horizontal direction).  
Structuring the rear contacts of the device of Vais in the manner of the rear electrodes of Goto teaches the limitations of Claim 7, wherein, in the step of forming the plating layers, the plating layer to be formed on the n-side underlying conductive layer is formed thicker (in the vertical direction) than the plating layer to be formed on the p-side underlying conductive layer.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721